Citation Nr: 0829917	
Decision Date: 09/04/08    Archive Date: 09/10/08

DOCKET NO.  04-39 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to December 
1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision of the 
Oakland, California, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the claim.

In June 2008, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's claim of entitlement to service connection for 
PTSD is based upon multiple sexual assaults that he states 
occurred while he was incarcerated at the U.S. Disciplinary 
Barracks at Fort Leavenworth, Kansas.  He was confined at 
that facility from August 29, 1969, to August 12, 1970.  The 
veteran has named a fellow inmate, [redacted] as his 
attacker in statements received in August 2003 and September 
2003, and at the June 2008 hearing.  There has not, however, 
been any attempt by VA to verify the veteran's stressors.  
For example, was Mr. [redacted] incarcerated at the facility at 
the same time when the veteran was incarcerated?  Do prison 
records show that Mr. [redacted] was convicted or accused of 
committing sexual assault, or any similar offense, on the 
veteran or any other inmate?  Under the Veterans Claims 
Assistance Act of 2000 an attempt to verify the veteran's 
stressors must be made prior to deciding the issue on appeal.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the U.S. 
Disciplinary Barracks at Fort Leavenworth, 
Kansas, and ask whether it can confirm 
that [redacted] was confined at that 
facility during the period between August 
29, 1969, and August 12, 1970.  If Mr. 
[redacted] was present at the facility during 
that time period, is there any evidence 
showing that he was convicted or accused 
of committing sexual assault, or any 
similar offense, against any inmate, 
including the veteran.  A specific review 
of the Disciplinary Barracks punishment 
log for the term in question is requested.

2.  If the U.S. Disciplinary Barracks at 
Fort Leavenworth, Kansas, indicates that 
it does not have any pertinent records, 
the RO should conduct all logical follow-
up development, including specifically 
contacting the National Personnel Records 
Center for information in an attempt to 
verify the claimed stressor.  

3.  The RO should then review any 
additional evidence and determine whether 
any additional development is warranted.  
The RO must then readjudicate the 
veteran's claim under all appropriate 
statutory and regulatory provisions and 
legal theories.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative must be provided with a 
supplemental statement of the case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

